BURGESS, Justice,
dissenting.
I respectfully dissent. The majority, in discussing point of error number one cites Gomez v. State, 709 S.W.2d 351 (Tex.App.—Houston [14th Dist.] 1986, pet. ref d), which states, in absolute terms, a two-part test, i.e., bad faith and surprise, in determining whether an abuse of discretion has occurred. In Gomez, the court states:
Abuse of discretion has a two part test: 1) did the State act in bad faith by calling the witnesses after failing to list them; 2) could appellant have reasonably anticipated that the witnesses would testify even though they were not listed?
Id. at 353. It is interesting to note that the Gomez court cites no authority for this holding. Our court of criminal appeals has on several occasions discussed the issue of whether witnesses who have not previously been identified should testify. In Bridge v. State, 726 S.W.2d 558 (Tex.Crim.App.1986), they state the following:
Factors to be considered in determining whether an abuse of discretion has occurred include whether the prosecutor in bad faith failed to disclose, ahead of time, the name of the witness.
[[Image here]]
Another factor to be considered in determining whether there was an abuse of discretion is whether the defendant can reasonably anticipate that the witness would testify despite the absence of his name on any witness list.
Id. at 566-67 (citations omitted). Thus, the court did not establish an absolute test but suggests bad faith is one of several factors. The Fort Worth Court of Appeals also declined to set an absolute, as was done in Gomez. They stated in Gray v. State, 726 S.W.2d 640, 643 (Tex.App.—Fort Worth 1987, no pet.):
Two factors to be considered in this regard are whether the prosecutor withheld the name in bad faith and whether the appellant could have reasonably anticipated that the witness would testify even though his name was not included on the witness list.
In Bridge, the court was confronted with the following situation. The state learned of a witness during a pre-trial hearing conducted on Friday. The following Monday, when the trial commenced, appellant was given the name as a potential witness. That afternoon the witness was called to testify. The court offered Bridge’s counsel a recess to talk to the witness. Counsel refused the offer. The court again offered a recess to be taken after direct examination. This offer was accepted. The witness then testified, and appellant’s counsel proceeded to cross-examine the witness without taking the recess. Another witness was called to testify who was not on the list of witnesses. The appellant objected and the court offered “an opportunity to talk with and examine [the witness] at this time at any length you desire.” The offer was declined. The court of criminal appeals could find no abuse of discretion.
An earlier case, Hightower v. State, 629 S.W.2d 920, 925 (Tex.Crim.App.1981) had language almost identical to that of Bridge. However, in Hightower, the prosecutor, before the witness list was furnished, had verbally informed appellant’s counsel that he could assume the witness would be called to testify. Once again, the court of criminal appeals found no abuse of discretion.
In Clay v. State, 505 S.W.2d 882 (Tex.Crim.App.1974), the court found no abuse *262of discretion because none of the witnesses testified to any contested fact issue in the case.
In the instant case, the prosecutor admitted that he knew the name of the witness, but left it off the witness list, albeit inadvertently. While the cases use the term “bad faith,” I do not think they require malicious, devious conduct. In this case, the state could have agreed to the continuance requested by appellant. This certainly would have shown the absence of bad faith. There is nothing in the record to show that the state tendered, prior to trial, any report made by the doctor. This would show absence of bad faith. I do not mean to imply, in any way, that the burden is on the state to show the absence of bad faith. It is not. However, in this instance, there are none of the mitigating factors of the other cases present.
Therefore, I would sustain point of error number one. Because the majority does not, I respectfully dissent.